563 F.2d 147
Minda SATTERWHITE, on behalf of herself and others similarlysituated, Plaintiffs-Appellants,v.CITY OF GREENVILLE, TEXAS, Defendant-Appellee.
No. 75-3377.
United States Court of Appeals,Fifth Circuit.
Nov. 1, 1977.

Larry R. Daves, Tyler, Tex., for plaintiffs-appellants.
John A. Martin, Rod Phelan, Dallas, Tex., for defendant-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 24, 1977, 5 Cir., 1977, 549 F.2d 347).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY and RUBIN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.